Citation Nr: 1603534	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-35 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bradycardia.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from December 1972 to December 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.

The issue currently on appeal is limited to the specific diagnosis of bradycardia.  In May 2013, the Board remanded the broader issue of entitlement to service connection for a heart disorder, as well as the related issue of entitlement to a temporary total rating under Paragraph 29 (38 C.F.R. § 4.29) based on hospital treatment for a heart disorder.  Also remanded was the issue of entitlement to service connection for left-sided paralysis and cerebrovascular accident.  After conducting development requested by the Board, the RO granted service connection for a specific heart disorder-Wolff-Parkinson-White Syndrome, as well as an associated heart block and the resulting implantation of a pacemaker.  The RO also granted a temporary total rating under Paragraph 29 and granted service connection for a cerebrovascular accident with left side hemiparesis.  These determinations resolved the appeal with respect to those issues.  However, the RO denied the specific issue of entitlement to service connection for bradycardia, having found no current disability related to that condition.  The RO prepared a Supplemental Statement of the Case addressing that specific issue.  Thus, the appeal now encompasses only a claim for the specific issue entitlement to service connection for bradycardia.  

The Board acknowledges that additional medical evidence was added to the record after the September 2013 Supplemental Statement of the Case, consisting of a May 2014 VA examination to evaluate the Veteran's service-connected heart disability.  The Board has reviewed this evidence and finds that the additional evidence does not address the specific question of the presence of bradycardia and is not directly pertinent to the claim on appeal.  Therefore, a remand for a Supplemental Statement of the Case in conformance with 38 C.F.R. § 19.31 is not required.  

The Board also finds that the solicitation of a waiver from the Veteran of RO consideration of this evidence is not necessary to ensure compliance with the holding in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Unlike the facts in that case, the Board did not obtain the evidence in question here.  Moreover, as it is not directly pertinent to the determinative question in this case, obtaining a waiver would merely impose additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)(remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


FINDING OF FACT

The Veteran has not had bradycardia at any time pertinent to this appeal.


CONCLUSION OF LAW

The basic service connection criteria for bradycardia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for bradycardia on the basis that it is a current disability that is related directly to service.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  While coronary artery disease is included among the enumerated chronic diseases, bradycardia is not.  Therefore, the presumption of service connection for chronic diseases is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The service treatment records reveal no treatment for, no complaint of, and no diagnosis of, bradycardia at any time during service.  The service separation examination conducted on November 13, 1974, reveals that examination of the heart produced normal findings and that Veteran was assigned a physical profile (PULHES) rating, indicating that he possessed a high level of medical fitness regarding his physical capacity or stamina, and consequently, was medically fit for any military assignment.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The Veteran was discharged on December 17, 1974.  

A VA examination was conducted on February 20, 1976, at which time the Veteran reported a three-year history of palpitations, becoming more frequent and severe since the last year.  The examiner noted that an EKG from the Cardiac Clinic showed Wolff-Parkinson-White Syndrome, Type B.  On examination, there was severe bradycardia, but no heart murmur.  A psychiatric examination conducted on February 23, 1976, notes that the Veteran reported that he "was discharged due to a heart condition in December of 1975."  A VA examination on April 22, 1976, notes a normal rhythm, no murmur, and a diagnosis of Wolff-Parkinson-White, Type B.  

A September 26, 2007, Discharge Summary reveals that the Veteran was admitted for a hemorrhagic cerebrovascular accident in August 2007.  At that time, the diagnoses were ischemic cerebrovascular accident, pacemaker, dual chamber, Wolff-Parkinson-White Syndrome, and cardiomyopathy (VBMS record 03/17/2008).  

More recent treatment records include a June 2009 X-ray showing cardiomegaly (enlarged heart), and a July 2009 Nursing Assessment noting a prior medical history of myocardial infarction (Virtual VA record 05/13/2013).  

As noted in the Introduction above, service connection is already in effect for Wolff-Parkinson-White Syndrome which encompasses other heart conditions such as the implantation of a pacemaker.  

Despite the Veteran's assertion to the February 1976 examiner that he was discharged due to a heart condition, the Board finds no indication of this in the service records.  While the Veteran's service personnel records do indicate that he received an early discharge, by about 10 days, the Form DD-214 provides the authority and reason for separation.  The Separation Program Designator (SPD) Code is "LBM" which means "Insufficient Retainability (Economic Reasons)" (See Army Regulation 635-5-1, Revision 15 May 2006).  A remark under Item 27 provides further elaboration on this reason as "Short length of time remaining on AD precludes reassignment.  There is no mention of any health-related reason for the Veteran's early discharge nor is there any specific designation of disability as a reason for discharge.  Moreover, the normal clinical findings on the service separation examination provide strong and reliable evidence against the asserted discharge for the reason of bradycardia.  

While it is apparent that the Veteran has a history of bradycardia, which was detected and noted soon after service, in this case, the pertinent question before the Board is whether there is any "current disability" regarding bradycardia for which service connection can be granted.  

The Veteran was afforded a VA examination in May 2013, conducted for the purpose of determining whether a current diagnosis was supported.  The examiner reported three diagnoses, Wolff-Parkinson-White Syndrome, a heart block, and an implanted cardiac pacemaker.  There was no diagnosis of current bradycardia.  The examiner noted the Veteran's report of a 2001 EKG finding of atrial flutter, but found on examination that his rhythm was regular, and his heart sounds were normal.  An EKG conducted for purposes of the examination revealed what was described as a "pacemaker rhythm."  The examiner also noted that palpitations are a symptom related to Wolff-Parkinson-White Syndrome.  The examiner specifically stated: "no diagnosis of Bradycardia at time of evaluation, thus no opinion needs to be rendered for bradycardia."  

Thus, it would appear that the Veteran's history of bradycardia is no longer present, and that his implanted pacemaker is currently providing a "pacemaker rhythm."  Although the Veteran, as a layperson without medical training, may be competent to observe symptoms of bradycardia (defined as a slow heart rate), the Veteran has not asserted that he has experienced symptoms of bradycardia since the implantation of the pacemaker.  

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), the US Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As there is no current disability of bradycardia, the Board concludes that the basic service connection criteria are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in February 2008 and May 2013 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The RO has also obtained a thorough medical examination regarding the claim, as well as a medical opinion.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining service personnel records and VA treatment records from the Ponce VA Outpatient Clinic since March 2008, and from the San Juan VA Medical Center since December 2008.  The RO also obtained a VA examination to determine the nature and etiology of his current heart disorder.  The examiner identified all heart disorders present and did not find bradycardia.  This finding obviated the need for further discussion.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for bradycardia is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


